Citation Nr: 0730405	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  99-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain with degenerative joint disease at L4-L5.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1978.     

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision in 
which the RO granted service connection and assigned an 
initial 10 percent rating for lumbosacral strain with 
degenerative joint disease at L4-5, effective November 3, 
1997.  In November 1998, the veteran filed a notice of 
disagreement (NOD) with the assigned initial rating.  A 
statement of the case (SOC) was issued in March 1999, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in May 1999.  

In December 2002, the RO granted a higher initial rating of 
20 percent for the veteran's service-connected lumbosacral 
strain with degenerative joint disease at L4-5, effective 
November 3, 1997 (as reflected in a supplemental SOC (SSOC) 
dated that same month).

In May 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.    

In October 2003, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further action.  After completing the requested action, the 
AMC continued the denial of a higher initial rating for the 
veteran's service-connected back disability (as reflected in 
the May 2005 SSOC), and returned the matter to the Board.  

In August 2005, the Board again remanded this matter to the 
RO via the AMC or further action.  After completing the 
requested action, the AMC continued the denial of a higher 
initial rating for the veteran's service-connected back 
disability (as reflected in the June 2007 SSOC), and returned 
the matter to the Board.  
Because the claim for an increased rating for the veteran's 
service-connected back disability involves a request for a 
higher initial rating following the grant of service 
connection, the Board has continued its characterization of 
this claim in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, although, as noted 
above, the RO increased the initial rating from 10 to 20 
percent during the pendency of this appeal, inasmuch as a 
higher rating is available for this condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher initial rating remains 
viable on appeal.  Id.;  AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to September 26, 2003, the veteran's back 
disability was manifested by no more than overall moderate 
limitation of motion or lumbosacral strain with 
characteristic pain on motion with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position with arthritis; the veteran's service-
connected disability was not shown to involve intervertebral 
disc syndrome (IVDS).

3.  Since September 26, 2003, the veteran's back disability 
has been manifested by forward flexion greater than 30 
degrees with pain, combined range of motion the thoracolumbar 
spine no less than 145 degrees with pain, and no muscle 
spasm, ankylosis, or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; the veteran's 
service-connected disability has not involved IVDS.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for lumbosacral strain with degenerative joint disease at L4-
L5 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.6, 4.7, 4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5295 (as in effect prior to September 
26, 2003); General Rating Formula for renumbered Diagnostic 
Codes 5237-5243 (as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Dingess/Hartman also held that in rating cases, 
a claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code, and 
that VA must provide information regarding the effective date 
that may be assigned.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the rating decision on appeal pre-dates the 
enactment of the VCAA.  Thereafter, post-rating letters dated 
in April 2003, January 2004, September 2004, and September 
2005 provided notice to the appellant regarding what 
information and evidence was needed to substantiate his claim 
for a higher rating.  These letters also provided notice as 
to what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The September 2004 letter asked the veteran 
to send in any evidence in the appellant's possession that 
pertained to his claim.  After the appellant was afforded 
opportunity to respond, the May 2005 and June 2007 SSOCs 
reflect readjudication of the claim.  Hence, the appellant is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).  

While the appellant was not provided notice as to how 
effective dates are assigned, or the type of evidence that 
impacts this type of determination, on these facts, the VA's 
omission in this regard is not shown to prejudice the 
veteran.  Because the Board's decision herein denies the 
veteran's claim for a higher initial rating, no effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, private physician's 
statements, Social Security Administration (SSA) records, 
post-service private medical records, treatment records from 
the VA Medical Centers (VAMC) in Monterey and Palo Alto, 
California, and reports of VA examination.  Also of record is 
the transcript of the veteran's hearing, as well as various 
written statements submitted by him and by his 
representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

During his hearing, the veteran asserted that his back 
disability was getting worse and warrants a 60 percent 
rating, claiming that he was unable to touch his knees with 
his fingertips and that he is prescribed medication for pain 
and to help him sleep.  He indicated that there have been 
flare-ups where he slipped and fell a couple of times and an 
April 2001 work-related injury while stocking shelves at 
Safeway.  Once the veteran was knocked off his bicycle, which 
aggravated the existing condition.  He stated that a 
chiropractor was treating him for muscle spasms.  The veteran 
indicated that he had not worked since December 2001.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.

Historically, in a June 1998 rating action, the RO granted 
service connection and assigned an initial 10 percent rating 
for lumbosacral strain with degenerative joint disease at L4-
5, effective November 3, 1997.  The initial rating was 
assigned under Diagnostic Codes 5010-5295 (indicating that 
the criteria for both traumatic arthritis and lumbosacral 
strain were considered in rating the disability).  See 
38 C.F.R. § 4.27.  In December 2002, during the pendency of 
this appeal, the RO assigned a higher initial 20 percent 
rating for the veteran's service-connected back disability, 
effective to November 3, 1997.  This rating has since 
remained unchanged.

Initially, the Board points out that, effective September 26, 
2003, the portion of the rating schedule for evaluating 
musculoskeletal disabilities of the spine was revised.  See 
68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

In this case, the RO and the AMC have considered the claim 
for an increased rating under both the former and revised 
applicable criteria, and has given the appellant notice of 
both criteria (see the May 2005 SSOC).  Hence, there is no 
due process bar to the Board also considering the claim in 
light of the former and revised applicable rating criteria, 
as appropriate.

As final preliminary matter, the Board notes, at the outset, 
that although the record includes some references to disk 
problems, the RO has not considered the former or revised 
criteria for rating IVDS in evaluating the disability under 
consideration.  Pursuant to the prior remand, the physician 
that examined the veteran April 2007 VA examiner opined that 
it is less likely that there is IVDS that represents a 
progression of the veteran's service-connected back 
disability.  Instead, this examiner opined that the veteran's 
IVDS is more likely than not a result of degenerative joint 
disease, aggravated by multiple, post-service intervening 
accidents.  As IVDS is not shown to be a progression of the 
veteran's disability, the Board has not considered the 
criteria for rating IVDS in evaluating the disability under 
consideration



A.  Period Prior to September 26, 2003

Under the criteria in effect prior to September 26, 2003, 
traumatic arthritis (under Diagnostic Code 5010) is rated as 
degenerative arthritis (under Diagnostic Code 5003), which, 
in turn, provides that the disability will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5292).  

Former Diagnostic Code 5292 provides that a 20 percent rating 
was assignable for moderate limitation of lumbar spine 
motion; and a maximum 40 percent rating was assigned for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6. 

Alternatively, the veteran's disability could be evaluated 
under former Diagnostic Code 5295, for lumbosacral strain.  
Under diagnostic code, lumbosacral strain with muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position warrants a 20 percent 
rating.  A 40 percent rating requires severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent for the veteran's back disability, for the period 
prior to September 26, 2003, is not warranted.  

Even considering the extent of functional loss due to pain 
and other DeLuca factors, the preponderance of the evidence 
shows that the veteran's lumbar spine disability resulted in 
no more than moderately limited motion, or lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, warranting no 
more than a 20 percent rating.  During this period, 
outpatient treatment records generally reflected that the 
veteran was treated for chronic low back pain with pain 
mediations and physical or chiropractic therapy.  There is no 
indication that veteran was treated with steroid injections 
or used either a back brace or TENS unit.  Moreover, 
radiculopathy was ascribed to the veteran's use of alcohol.  

On VA examination in May 1998, the examiner noted that the 
veteran was minimally symptomatic.  Range of motion of the 
lumbar spine was: flexion to 70 degrees; dorsiflexion to 10 
degrees, right and left; and rotation to 25 degrees, right 
and left.  X-rays confirmed degenerative joint disease at L4-
L5.  The diagnosis was chronic lumbosacral strain with 
confirmed degenerative joint disease.  

On December 1998 private examination, the veteran had normal 
lumbar lordosis and moderate paraspinous spasms.  Back 
mobility was limited to 20 degrees for lateral flexion, 
bilaterally; to 30 degrees for rotation, bilaterally; and on 
forward flexion the veteran fingers reached his knees.  The 
veteran gait was normal with normal heel and toe walking.  
The impression was chronic low back pain with bilateral 
sciatica.  This examiner added that the examination had shown 
moderate paraspinous spasms with associated decreased range 
of motion and a positive straight-leg raising on the right.

In various statements, the veteran's treating chiropractor 
indicated that he had been treating the veteran for chronic 
low back pain since 1985; and that he had been placed on 
temporary total disability from September 1998 through 
January 1999 as a result of injuries sustained in an 
auto/bicycle collision.  In a August 2000 statement, this 
physician noted that the veteran had suffered a flare-up 
which made it very difficult to perform semi-strenuous work 
consistently.  In February 2000, the veteran had suffered a 
slip and fall accident.  Between March 2000 and June 2000, 
the veteran had chiropractic treatments two to three times 
weekly.

On August 2000 VA spine examination, the veteran stood erect 
and was able to stand on his heels and toes and squat fully.  
However, he could flex only to 60 degrees reaching toward his 
knees.  The veteran claimed that he was unable to flex 
further, yet he had normal hyperextension of about 15 
degrees, lateral flexion of 20 degrees, and normal rotation 
of 30 degrees.  The examiner added that it was difficult to 
understand why forward flexion was limited, while motion in 
all other planes was normal.  Straight-leg raising was 
normal; however, tightness of the hamstrings was noted.  The 
examiner stated that basically the veteran appeared to be 
deconditioned, with tight hamstrings and weak abdominal 
muscles.  X-rays confirmed minimal degenerative joint disease 
at L4-L5.  The examiner added that postural abnormalities and 
fixed deformities did not exist.  The veteran's musculature 
of the back was normal.  No neurological abnormalities were 
found.  The diagnosis was mild osteoarthritis of the lumbar 
spine.  

An August 2001 SSA examiner noted that the veteran had had 
significant injuries to his low back and left elbow and left 
shoulder.  However, he diagnosed the veteran with possible 
C5-C6 cervical disc disease, possible acromioclavicular joint 
arthrosis of the left shoulder and possible lateral 
epicondylitis of the left elbow and recommended orthopedic 
and neurological evaluations.  On October 2001 SSA 
neurological examination, the veteran had essentially normal 
sensation to pinprick, touch, posterior column, and cortical 
sensations.  Deep tendon reflexes were 2 throughout.  Heel-
shin testing was normal.  The veteran had a normal gait and 
could walk on heels and toes.  On August 2002 SSA orthopedic 
examination, the veteran had normal posture and no muscle 
spasm.  He was able to forward flex to 80 degrees.  His 
lateral bending, rotation, and extension were all normal.  
There was no muscle atrophy in his legs.  Sensation in his 
feet and legs was normal.  He was able to walk on his toes 
but could not walk on his heels with his toes elevated; 
however, on testing he had good strength of his EHL and 
anterior tibial muscles.  He did have tight hamstrings.  The 
diagnoses included chronic lumbar spine strain.  Regarding 
the veteran's back, this examiner noted that he had minimal 
to slight pain occasionally in the lumbar area with 
occasional radiculopathy to the legs.  The SSA examiner added 
that the veteran's injuries were caused by his slip and fall 
exiting a trailer in December 2001 and that he should avoid 
very heavy lifting repetitively.  

April 2002 X-rays of the lumbar spine continued to show mild 
degenerative changes at L4-L5.

As the foregoing indicates, prior to September 26, 2003, the 
veteran's lumbar spine disability was not shown to result in 
severely limited motion.  Moreover, the preponderance of the 
evidence failed to demonstrate that the veteran's lumbar 
spine disability was characterized by severe lumbosacral 
strain to warrant a 40 percent rating under Diagnostic Codes 
5292 and 5295.  The veteran was not shown to have listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  As 
such, during this period, his symptoms more nearly 
approximated the criteria for a 20 percent rating, due to 
moderate range of motion and muscle spasm on extreme forward 
bending, warranting no more than a 20 percent rating under 
former Diagnostic Code 5292 or 5295.

The Board also finds that, for the period prior to September 
26, 2003, the initial 20 percent rating assigned adequately 
compensates the veteran for any functional loss due to pain, 
weakness and fatigability.  As regards DeLuca factors, the 
August 2000 examiner noted that the veteran's speed, lifting, 
and endurance would be impaired by pain; however, his 
strength was unimpaired by pain and his coordination was not 
affected.  Although he had painful motion of the lumbar 
spine, his range of motion was still indicative of no more 
than moderate limitation of motion.  The Board does not find 
that the veteran's symptoms are shown to be so disabling as 
to warrant a higher rating under either Diagnostic Code 5292 
or 5295.  Hence, consideration of the DeLuca factors provides 
no basis for assignment of any higher rating under the 
applicable rating criteria.  

The Board also finds that, during this period, there are no 
other potentially applicable diagnostic codes pursuant to 
which any higher rating for the veteran's service-connected 
back disability could be assigned.  In this regard, the Board 
finds that the veteran was not found to have residuals of a 
fracture of the vertebra, ankylosis of the spine or IVDS.  
Hence, former Diagnostic Codes 5285, 5286, 5289, and 5293, 
are not for application.  

B.  Period since September 26, 2003

Under the revised spine rating criteria effective September 
26, 2003, Diagnostic Codes 5237 for lumbosacral strain and 
5242 for degenerative arthritis of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 and 5242 (2007).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Plate V.

Considering the evidence as of September 26, 2003 in light of 
the above-noted criteria, the Board finds that a rating in 
excess of 20 percent for the veteran's back disability is not 
warranted.

During this period, the veteran was not shown to have 
favorable or unfavorable ankylosis of either the entire 
thoracolumbar or the entire spine, that is, ankylosis 
resulting in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching, to warrant either a 40, 50, or 100 percent 
rating.  Moreover, the veteran has not been shown to have 
forward flexion of the thoracolumbar spine of 30 degrees or 
less when pain is considered, or combined range of motion of 
the thoracolumbar spine not greater than 120 degrees with 
pain to warrant a 20, 30, or 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 and 5242 (2007).

In June 2004, SSA denied the veteran's claim for disability 
noting that his condition was not severe enough to keep him 
from working.

In a February 2002 statement to an acupuncture practitioner, 
the veteran's treating chiropractor indicated that the 
veteran had been responding well to acupuncture treatments.

VA treatment records show continuing complaints of, and 
treatment for, chronic low back pain and tenderness.  A 
January 2005 VA note reflects treatment for an acute 
exacerbation of low back pain.  An April 2005 magnetic 
resonance imaging (MRI) study of the lumbar spine reveal 
normal conus and alignment and bilateral facet disease at L4-
L5 with a mild broad-based disc bulge and mild bilateral 
forminal narrowing with central canal stenosis.

In various treatment records and in a February 2005 
statement, the veteran's treating chiropractor indicated that 
the veteran's condition was intermittently, not frequently, 
disabling, making even minor lifting and bending tasks very 
difficult to perform.  There were indications of lumbar 
intervertebral disc degeneration including sciatica in the 
right leg, limited and painful forward flexions beyond 30 
degrees with diminished deep tendon reflexes in the right 
leg.  

On September 2006 VA neurological examination, the veteran's 
spine appeared symmetric and had normal curvature without 
kyphosis or scoliosis.  On palpation, there was mild 
tenderness over the lumbosacral spine and no muscle spasm.  
Range of motion of the thoracolumbar spine was: forward 
flexion to 40 degrees without pain and to 55 degrees with 
pain; left lateral rotation to 10 degrees and right lateral 
rotation to 15 degrees.  The veteran was limited in all 
directions by pain and with repetitions, there was no change 
in range of motion which was not limited by further pain, 
lack of endurance, weakness, or incoordination.  His gait was 
normal, but slow and he appeared stiff.  Strength on motor 
testing was normal.  The impression was L4-L5 bilateral facet 
disease with mild broad-based disc bulge and mild bilateral 
forminal narrowing.

On April 2007 VA orthopedic examination, the veteran 
indicated that he occasionally used a cane but did not bring 
it with him.  He stated that he had not worked in the last 
five years because of neck and back pain.  The veteran was 
independent with ADLs.  He complained of daily flare-ups, 
treated with medication and chiropractic manipulations.  In 
the past year, he had not been prescribed bed rest for his 
joint/spine problems.  On examination, he had a slightly 
flattened lumbar spine.  There was no significant tenderness, 
spasm or guarding on palpation.  The veteran walked with a 
slightly stiff, slow, deliberate gait; it was not 
significantly antalgic.  He was able to stand on his toes and 
on his heels and could half squat.  He had tight hamstrings.  
Range of motion, with pain on extreme of movement, was shown 
as the following: forward flexion from 40 to 50 degrees; 
extension from 10 to 15 degrees; and lateral flexion and 
rotation from 15 to 20 degrees, bilaterally.  No neurological 
deficits was demonstrated, in that he had full muscle power 
and no gross sensory deficits to light touch.  Deep tendon 
reflexes were within normal limits.  The examiner noted that 
an October 2006 x-ray of the lumbar spine showed that it had 
remained stable without new pathology.  The diagnoses 
included degenerative joint disease of the lumbar spine and 
peripheral neuropathy.  The examiner added that the veteran's 
symptoms and limited range of motion were out of proportion 
considering his neurological examination, orthopedic 
examinations, and imaging studies.  The examiner opined that 
it is less likely that there is IVDS that represents a 
progression of the veteran's service-connected back 
disability.  He concluded that the veteran's IVDS is more 
likely than not a result of degenerative joint disease, 
aggravated by multiple, post-service intervening accidents.

As the veteran's range of motion has been more than 30 
degrees in forward flexion and he is not noted to have 
ankylosis of the lumbar or total spine, the Board finds that 
a rating in excess of 20 percent for his back disability is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 
5242 (2007).  

Considering the DeLuca factors, the Board, again, finds that 
the 20 percent rating adequately compensates the appellant 
for any functional loss due to pain, weakness and 
fatigability.  DeLuca, 8 Vet. App. at 204-7.  In this regard, 
the April 2007 VA examiner noted that there was slightly 
increased pain with repeated movements on three repetitions, 
but there was no decrease in the range of motion.  There was 
no lack of endurance or fatigue experienced with repetitive 
movements.  There was no incoordination.  Further, as the 
revised criteria provides that disabilities of the spine are 
rated based on limitation of motion with or without symptoms 
such as pain, the Board finds that the DeLuca factors do not 
provide a basis for assignment of any higher rating for the 
veteran's back disability.  

The Board also finds that the record presents no other basis 
for assignment of the any higher rating under the revised 
criteria.  The medical evidence does not support a finding of 
any separately ratable neurological abnormalities or 
manifestation associated with the service-connected lumbar 
spine disability.  See 38 C.F.R. § 4.71a, Note 1 to the 
General Rating Formula for renumbered Diagnostic Codes 5237-
5243 (as in effect since September 26, 2003).  Also, as 
explained above, as competent, probative medical evidence 
indicates that any current disk problems do not represent a 
progression of the service-connected disability, rating 
criteria specific to rating IVDS (i.e., as set forth in the 
Formula for Rating IVDS on the Basis of Incapacitating 
Episodes) are not applicable.

C.	Both periods

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that assignment of any higher rating on an 
extra-schedular basis is not warranted.  See 38 C.F.R. § 
3.321(b)(1) (cited to and discussed in the SOC and the 
December 2002 SOC, and discussed in the June 2007 SSOC).  
There has been no showing that, during any period under 
consideration, the veteran's service-connected lumbar spine 
disability, alone, has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
rating).  There also is no objective evidence that the 
service-connected lumbar spine disability has necessitated 
frequent periods of hospitalization, or that the disability 
has otherwise rendered inadequate the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for staged 
rating of the disability, pursuant to Fenderson, and the 
claim for an initial rating in excess of 20 percent for 
lumbosacral strain with degenerative joint disease at L4-L5 
must be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a  
higher rating during either period under consideration, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

An initial rating in excess of 20 percent for lumbosacral 
strain with degenerative joint disease at L4-L5 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


